On December 3, 2005, the defendant was sentenced to five (5) years in the Montana Women’s Prison, for the offense of Criminal Distribution of Dangerous Drugs, a Felony.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Andrew Breuner. The state was represented by Ashley Harrington.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the recommendation of the probation officer in the pre-sentence investigation for a Department of Corrections commitment and the defendant’s first felony drug offense and inadequate due to the length of supervision time.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: A commitment to the Department of Corrections for a term of ten (10) years with five (5) years suspended.
Done in open Court this 7th day of April, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.